PER CURIAM:
David Miller and William Shaffer appeal from a judgment entered in the United States District Court for the Southern District of New York, Owen, J., which denied their motion to stay and/or vacate a Consent Order previously signed by Judge Owen. The Consent Order was submitted to Judge Owen by The LTV Corporation and LTV Steel Company, the administrators of the Jones & Laughlin Retirement Plan, and the Pension Benefit Guaranty Corporation (PBGC). The Consent Order appointed PBGC to serve as statutory trustee of the plan and terminated it.
Appellants, participants in the plan, complain that, by approving the termination without affording them an opportunity to challenge the termination decision, the district court violated the notice and hearing provisions set forth in Title IV of the Employee Retirement Income Security Act of 1974, 29 U.S.C.A. §§ 1301-1461 (West 1985 & Supp.1987) (ERISA), as amended by the Single-Employer Pension Plan Amendments Act of 1986, Pub.L. No. 99-272, Title XI (1986).
In a companion appeal, we rejected the claim that ERISA entitles plan participants to pre-termination notice and hearings where, as here, PBGC and the plan administrator agree that a plan must be terminated. See In re: Jones & Laughlin Hourly Pension Plan, 824 F.2d 197 (2d Cir.1987). That decision controls this case as well.
Judgment affirmed.